Citation Nr: 0529246	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).

Procedural history

The veteran served on active duty from November 1952 to 
October 1954.  Service in Korea is indicated by the evidence 
of record.

In September 2000, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
disagreed with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in January 2002.

In February 2003, the Board sought further development of 
this claim by means of a development memorandum, and in May 
2003 by remand in accordance with Disabled American Veterans 
v. Secretary of Department of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

In an April 2004 decision, the Board denied the veteran's 
claim of service connection for bilateral hearing loss.  He 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court) which, pursuant to a joint 
motion for remand, issued an Order in June 2005 whereby the 
Board's April 2004 decision, as it pertained to the denial of 
service connection for bilateral hearing loss, was vacated 
and the claim remanded to the Board.

Issue not on appeal

In its April 2004 decision, the Board also denied the 
veteran's claim of entitlement to service connection for 
asbestosis.  The veteran did not appeal that portion of the 
Board's decision to the Court.  The Board's decision is 
therefore final.  See 38 C.F.R. § 20.1100 (2005); see also 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

As is noted above, the veteran's claim of entitlement to 
service connection for bilateral hearing loss has been the 
subject of a Court Order that was based on a Joint Motion 
entered into by representatives of the veteran and the 
Secretary of VA.  

In the Joint Motion, which is incorporated by reference into 
the Court's Order, the parties noted that the Board, in its 
February 2003 remand, determined that additional development 
was needed and requested that the veteran be afforded an 
audiological examination to determine the nature and etiology 
of the veteran's bilateral hearing loss.  It was noted in the 
Joint Motion that the examiner did not have access to 
relevant VA progress notes, and that the examiner found that 
there was insufficient information to render an opinion  
without resorting to speculation.  The Joint Motion advised 
the Board that it was to consider and discuss whether this 
examiner's opinion was sufficient to satisfy the Board's 
February 2003 development instructions and the VA Secretary's 
duty to assist under 38 U.S.C. § 5103A.

The Board takes note of the concerns raised by the veteran 
and VA as expressed in the Joint Motion, and finds that the 
examiner's opinion is insufficient.  That is, the Board is 
still of the opinion, as it was in February 2003, that an 
opinion by a specialist as to the nature and etiology of the 
veteran's current hearing loss would be helpful.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his or her active service, VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and such active service, under 38 U.S.C.A. § 
5103A.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159 (2004).  Under the circumstances of 
this case, the Board believes that the record should contain 
a medical opinion that squarely addresses the veteran's 
contention that his bilateral hearing loss began during 
service or is otherwise related to that service.  

Although the Joint Motion referred to in-service acoustic 
trauma, the Board notes that a review of the record shows 
that the veteran appears to have had possible extensive post-
service noise exposure, both occupationally (he worked in a 
machine shop) and recreationally (hunting).  The Board 
believes that any medical opinion solicited should also 
address the possibility, in view of the length of time 
between the veteran's service and the first clinical evidence 
of hearing impairment, of whether the veteran's hearing 
disorder is the product of in-service noise exposure or 
acoustic trauma.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran is to be accorded a VA 
audiology examination in order to 
ascertain the possible etiology of his 
current bilateral hearing loss.  The 
examining audiologist should review the 
veteran's claims file, to include but not 
necessarily limited to the separation 
examination report, private medical 
records, VA medical records, and the 
reports of VA examinations conducted in 
October 1999 and May 2003, along with the 
history furnished by the veteran of 
experiencing acoustic trauma during 
service.  The examiner should render an 
opinion, with reasoning expressed 
therefor, as to whether it is at least as 
likely as not that any current bilateral 
hearing loss is the product of acoustic 
trauma or noise exposure incurred during 
the veteran's period of active service 
that concluded in October 1954.  A report 
of the examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the veteran's claim.  If service 
connection for bilateral hearing loss 
cannot be granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

